Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: claim 7 is not numbered and missing a status indicator. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-14, 17-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. Pub. No. US 2018/0262480 A1 [Doi] in view of Sekiguchi et al. Pub. No. US 2010/0110095 A1 [Sekiguchi].
1.  Doi discloses rendering a presentation slide on a display device [Fig. 4(c)]; identifying at least one portion of the rendered presentation slide that contains sensitive information [440]; determining a location of the identified at least one portion on the rendered presentation slide [¶ 38].  Doi is silent on causing at least one electromagnetic emitter to emit an electromagnetic signal within the location of the identified at least one portion.  However Sekiguchi teaches such limitations [¶ 159].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doi with Sekiguchi as required by this claim, since such modifications improve a confidentiality feature.  Doi in view of Sekiguchi teaches wherein the emitted electromagnetic signal 
2.  Doi in view of Sekiguchi teaches wherein the emitted electromagnetic signal is an electromagnetic ray [Sekiguchi ¶ 159 preventing the leakage of information related to a display image by electromagnetic wave noise] which prevents image capture of the at least one portion of the rendered presentation slide by an image capture device [id. it is possible to reliably prevent such information from being leaked through an electromagnetic signal emitted from the electronic device].
3.  The examiner takes official notice that it is notoriously old and well known in the art to have wherein the image capture device includes a camera.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Doi in view of Sekiguchi as required by this claim, since such a modification improves the usability of the device.
4.  The examiner takes official notice that it is notoriously old and well known in the art to have wherein the image capture device includes a video recording device.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Doi in view of Sekiguchi as required by this claim, since such a modification improves the usability of the device.
12.  Doi discloses a memory [¶ 5 storage devices]; and one or more processors in communication with the memory [id.] and configured to, identify at least one portion of a presentation slide that contains sensitive information [Fig. 4(c), 440 for instance], the presentation slide being rendered on a display of a display device [¶ 63]; and determine a location of the identified at least one portion on the rendered presentation slide [¶ 38].  Doi is silent on such that the determined location is used to cause at least one electromagnetic emitter to emit an electromagnetic signal within the location of the identified at least one portion.  However Sekiguchi teaches such limitations [¶ 159].  Therefore it 
13.  Doi in view of Sekiguchi teaches wherein the emitted electromagnetic signal prevents image capture of the at least one portion of the displayed presentation slide by an image capture device [Sekiguchi ¶ 159 preventing the leakage of information related to a display image by electromagnetic wave noise].
14.  The examiner takes official notice that it is notoriously old and well known in the art to have wherein the image capture device includes a camera or video recording device.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Doi in view of Sekiguchi as required by this claim, since such a modification improves the usability of the device.
17.  Doi discloses a non-transitory machine-readable medium encoding instructions that when executed by one or more processors cause a process to be carried out [¶¶ 63-64], the process comprising: rendering a presentation slide on a display device [Fig. 4(c)]; identifying at least one portion of the rendered presentation slide that contains sensitive information [440]; determining a location of the identified at least one portion on the rendered presentation slide [¶ 38].  Doi is silent on triggering at least one electromagnetic emitter to emit an electromagnetic signal within the location of the identified at least one portion of the rendered presentation slide.  However Sekiguchi teaches such limitations [¶ 159].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doi with Sekiguchi as required by this claim, since such modifications improve a confidentiality feature.

19.  The examiner takes official notice that it is notoriously old and well known in the art to have wherein the image capture device includes a camera or video recording device.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Doi in view of Sekiguchi as required by this claim, since such a modification improves the usability of the device.
21.  Doi in view of Sekiguchi teaches wherein the emitted electromagnetic signal inhibits image capture of the sensitive information by the image capture device and does not affect viewing by a human eye [see Sekiguchi generally where the modified invention must function identically].
22.  Doi in view of Sekiguchi teaches wherein the emitted electromagnetic signal is invisible to a human eye [where viewing by the eye must include both visible and invisible information].
23.  Doi in view of Sekiguchi teaches wherein the display device renders the presentation slide by producing light in human visible spectrum and the at least one electromagnetic emitter produces light only visible to the image capture device [see Sekiguchi generally where the modified invention must function identically].
24.  Doi in view of Sekiguchi teaches wherein the display device renders the presentation slide unaltered and the emitted electromagnetic signal inhibits image capture of the sensitive information by the image capture device [see Sekiguchi generally where the modified invention must function identically].


s 7-9, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. Pub. No. US 2018/0262480 A1 [Doi] in view of Sekiguchi et al. Pub. No. US 2010/0110095 A1 [Sekiguchi] and further in view of Krivorot Pub. No. US 2014/0201527 A1 [Krivorot].
	7.  Doi in view of Sekiguchi is silent on wherein the emitted electromagnetic signal is an infrared (IR) ray.  However Krivorot teaches using infrared in screen technology [¶ 47].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doi in view of Sekiguchi with Krivorot as required by this claim, since such a modification improves the functionality of the device. 
8.  Doi in view of Sekiguchi is silent on wherein the emitted electromagnetic signal is an infrared (IR) ray.  However Krivorot teaches using infrared in screen technology [¶ 47].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doi in view of Sekiguchi with Krivorot as required by this claim, since such a modification improves the functionality of the device.  As per the limitation wherein the emitted electromagnetic signal is a near-IR ray it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Doi in view of Sekiguchi and further in view of Krivorot as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
9.  Doi in view of Sekiguchi is silent on wherein the emitted electromagnetic signal is an infrared (IR) ray.  However Krivorot teaches using infrared in screen technology [¶ 47].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to In re Aller, 105 USPQ 233 (CCPA 1955).
15.  Doi in view of Sekiguchi is silent on wherein the emitted electromagnetic signal is one of an infrared (IR) ray, a near-IR ray, or a far-IR ray.  However Krivorot teaches using infrared in screen technology [¶ 47].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doi in view of Sekiguchi with Krivorot as required by this claim, since such a modification improves the functionality of the device.
20.  Doi in view of Sekiguchi is silent on wherein the emitted electromagnetic signal is one of an infrared (IR) ray, a near-IR ray, or a far-IR ray.  However Krivorot teaches using infrared in screen technology [¶ 47].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doi in view of Sekiguchi with Krivorot as required by this claim, since such a modification improves the functionality of the device.
Allowable Subject Matter
Claims 5, 6, 10, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Arguments [10/15/21] are fully considered but they are unpersuasive.  Applicant argues that Sekiguchi fails to teach the “causing…” limitations of claim 1 and similar limitations in claims 12 and 18.  
The action is made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694